Simmons, C. J.
Where a growing crop was mortgaged to secure advances wi'th which to make the same, and after its maturity was sold under a common law execution against the mortgagor, this execution was entitled to the proceeds of the sale as against an execution issued upon'a foreclosure of the mortgage, it appearing that the common law execution had been entered upon the general execution docket before the mortgage was given, and the mortgagee not being a person entitled to a statutory lien upon the crop for such advances. Judgment affirmed.
Capers Hodnett and Cohh & Brother, for plaintiff in error. Sidney HoWerness, contra.